Citation Nr: 0913338	
Decision Date: 04/09/09    Archive Date: 04/21/09

DOCKET NO.  06-32 146	)	DATE
	)
      MERGED APPEAL 	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan

THE ISSUES

1.  Entitlement to a rating higher than 50 percent for 
bilateral hearing loss.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1953 to February 
1955.

This appeal to the Board of Veterans' Appeals (Board) is from 
May 2006 and June 2007 rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, which, collectively, denied the Veteran's claim for 
a TDIU but increased the rating for his bilateral hearing 
loss from 40 to 50 percent retroactively effective from 
January 10, 2006.  In response he filed a notice of 
disagreement (NOD) in May 2006 indicating he disagreed not 
only with the 50 percent rating - wanting an even higher 
rating, but also the effective date of the award, January 10, 
2006, the date of his VA audiometric examination.  He argued 
that he was entitled to the higher 50 percent rating as of 
June 27, 2005, the date he had filed his claim for an 
increased rating.  And in an August 2006 decision since 
issued, the RO agreed and granted an earlier effective date 
of June 27, 2005 for the higher 50 percent rating coinciding 
with the date of claim.  So the effective date issue has been 
resolved.  Cf. Grantham v. Brown, 114 F.3d. 1156 (Fed. Cir. 
1997).  That leaves only the claims for an even higher rating 
for the bilateral hearing loss, meaning higher than 50 
percent, and for a TDIU.  See AB v. Brown, 6 Vet. App. 35, 
38, 39 (1993).

In support of his claims, the Veteran and his wife testified 
at a hearing at the RO in July 2008 before the undersigned 
Veterans Law Judge of the Board - also commonly referred to 
as a Travel Board hearing.  Subsequently, in September 2008, 
the Board remanded the claims to the RO via the Appeals 
Management Center (AMC) for additional development and 
consideration.




FINDINGS OF FACT

1.  At the very worst, the results of the Veteran's January 
2006, October 2006, March 2007, and July 2008 VA compensation 
examinations indicate he has Level IX hearing acuity in his 
left ear and Level VII hearing acuity in his right ear.

2.  The bilateral hearing loss, the Veteran's sole service-
connected disability, is rated as 50-percent disabling.

3.  This service-connected disability does not preclude him 
from obtaining and maintaining substantially gainful 
employment.


CONCLUSIONS OF LAW

1.  The criteria are not met for a rating higher than 50 
percent for the bilateral hearing loss.  38 U.S.C.A. §§ 1155, 
5107 (West 2007); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.85, Diagnostic Code (DC) 6100 (2008).

2.  The criteria also are not met for a TDIU, including for 
referral for 
extra-schedular consideration.  38 U.S.C.A. §§ 1155, 5107 
(West 2007); 38 C.F.R. §§ 3.321(b)(1), 3.340, 3.341, 4.15, 
4.16, 4.25 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

VA has complied with the duty-to-notify provisions of the 
Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 197 (2002).  In particular, letters from 
the RO and AMC in December 2005, November 2006, May 2007, 
April 2008 and November 2008:  (1) informed the Veteran of 
the information and evidence not of record that was necessary 
to substantiate his claims; (2) informed him of the 
information and evidence that VA would obtain and assist him 
in obtaining; (3) informed him of the information and 
evidence he was expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II).  

For claims, as here, pending before VA on or after May 30, 
2008, 38 C.F.R. § 3.159 was amended to eliminate the 
requirement that VA also request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claims.  See 73 FR 23353 (Apr. 30, 2008).  

That April 2008 letter also complied with the Court's 
decision in Vasquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
According to the holding in Vasquez, section 5103(a) 
requires, at a minimum, that VA notify the Veteran that to 
substantiate his claim, he must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on his employment and daily life.  Further, if the 
Diagnostic Code under which his disability is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by him demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on his 
employment and daily life (such as a specific measurement or 
test result), VA must provide him at least general notice of 
that requirement.

Additionally, the Veteran must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the Veteran may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation -- e.g., competent lay statements describing 
symptoms, medical and 


hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, 22 
Vet. App. at 43.

VA also has complied with the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), which 
states that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The RO 
and AMC complied with the requirements in Dingess when it 
sent VCAA notice letters in November 2006 and November 2008 
discussing the downstream disability rating and effective 
date elements of the claims and then went back and 
readjudicated the claims in the supplemental statements of 
the case (SSOCs) issued in April 2007 and February 2009.  
This is important to point out because the Federal Circuit 
Court has held that a statement of the case (SOC) or 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  As a matter 
of law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

So, here, even if arguably there is any deficiency in the 
notice to the Veteran or the timing of the notice it is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board had erred by relying on 
various post-decisional documents for concluding that 
adequate 38 U.S.C.A. § 5103(a) notice had been provided to 
the appellant, but determining nonetheless that the evidence 
established the Veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
so found the error was harmless).

If there was any deficiency in the notice to the Veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
him over the course of this appeal, and his responses, 
he clearly has actual knowledge of the evidence he is 
required to submit and needed to substantiate his claims; and 
(2) based on his contentions he is reasonably expected to 
understand from the notices what was needed.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).  He has been represented 
throughout this appeal by an accredited veteran's service 
organization, The American Legion (AL), which presumably is 
knowledgeable of the requirements for him to establish his 
entitlement to a disability rating higher than 50 percent for 
his bilateral hearing loss and a TDIU.  Indeed, they made 
arguments in several written statements and during the July 
2008 hearing directly addressing the requirements for 
obtaining these VA benefits.

VA also fulfilled its duty to assist by obtaining all 
relevant evidence concerning the claims under 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159.  The RO and AMC obtained all 
pertinent medical records the Veteran and his representative 
identified.  In addition, VA furnished the Veteran 
compensation examinations to determine the nature and 
severity of his service-connected bilateral hearing loss in 
January 2006, October 2006, March 2007, and July 2008.  
See Caffrey v. Brown, 6 Vet. App. 377 (1994).  Accordingly, 
the Board finds that no further assistance is needed to meet 
the requirements of the VCAA or Court.

II.  Whether the Veteran is Entitled to a Disability Rating 
Higher than 50 Percent for his Bilateral Hearing Loss

VA evaluates disabilities by applying a schedule of ratings 
based on average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Not all cases will show 
all of the findings for a specific rating, especially in the 
more fully described grades of disabilities, but VA will 
assign the higher of two evaluations if the disability more 
closely approximates the criteria for that rating.  
Otherwise, VA assigns the lower rating.  38 C.F.R. §§ 4.7, 
4.21.  All reasonable doubt is resolved in the Veteran's 
favor.  38 C.F.R. § 4.3.  In assessing the degree of 
disability of a service-connected condition, the disorder and 
reports of rating examinations are to be viewed in relation 
to the whole history.  38 C.F.R. §§ 4.1, 4.2.  See also 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Consideration of factors that are wholly outside the rating 
criteria provided by regulation is error.  Massey v. Brown, 7 
Vet. App. 204, 208 (1994) (citing Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992)).

When, as here, entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  But another recent Court decision held that, in 
determining the present level of a disability for any 
increased-evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of a staged 
rating would be necessary.  The relevant temporal focus for 
adjudicating the level of disability of an increased rating 
claim is from the time period one year before the claim was 
filed until VA makes a final decision on the claim.  See 
Hart, supra.  See also 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2).

Modern pure tone audiometry testing and speech audiometry 
utilized in VA audiological clinics are well adapted to 
evaluate the degree of hearing impairment accurately.  VA 
uses standardized methods so the performance of each person 
can be compared to a standard of normal hearing, and ratings 
are assigned based on that standard.  A mechanical, 
nondiscretionary application of the rating criteria 
determines the assigned evaluation on the basis of certified 
test results.  Lendenmann v. Principi, 3 Vet. App. 345 
(1992).



The Rating Schedule provides a table for rating purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, established by a state-
licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percentage of speech discrimination and 
the puretone threshold average, which is the sum of the 
puretone thresholds at 1000, 2000, 3000 and 4000 Hz, divided 
by four.  See 38 C.F.R. § 4.85.  VA uses Table VII to 
determine the percentage evaluation by combining the Roman 
numeral designations for hearing impairment of each ear.  The 
horizontal row represents the ear having the poorer hearing 
and the vertical column represents the ear having the better 
hearing.  Id.

As alluded to, the Veteran had VA compensation examinations 
in January 2006, October 2006, March 2007 and July 2008 to 
determine the severity of his bilateral hearing loss.  
Audiometric findings indicate he had pure tone thresholds, 
in decibels, in chronological order as follows:

1/06


HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
80
85
100
LEFT
20
60
85
85
90

10/06


HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
85
90
95
LEFT
25
65
90
90
95

3/07


HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
80
95
110
LEFT
20
65
90
90
95




7/08


HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
75
90
100
LEFT
25
65
90
85
85

Hence, the Veteran had an average decibel loss of 73, 74, 78 
and 73 in his right ear, respectively, and 80, 85, 85 and 81 
in his left ear, respectively.  Speech audiometry in January 
2006 and October 2006 revealed speech recognition ability of 
80 and 64 percent in the right ear, respectively, and of 50, 
and 56 percent in the left ear, respectively.  In addition, 
these VA audiometric examination results demonstrate an 
exceptional pattern of hearing impairment so as to warrant 
application of the special provisions of 38 C.F.R. § 4.86(a) 
for the left ear and (b) for the right ear.  These findings, 
in turn, yield a numerical designation no greater than VII 
for the right ear (when applying the provisions of 38 C.F.R. 
§ 4.86(b) and IX for the left ear (when applying the 
provisions of 38 C.F.R. § 4.86(a).  Entering these category 
designations for each ear into Table VII correlates to a 50 
percent rating under DC 6100.  38 C.F.R. § 4.85, Table VII.  

The October 2006 and March 2007 VA examinations provided 
similar results demonstrating consistency in the findings and 
more evidence that the 50 percent rating for the bilateral 
hearing loss is most appropriate.  However, the most recent 
July 2008 VA examination only supports a lesser 40 percent 
evaluation.  Nevertheless, considering the aggregate results 
of the examinations, there is ample evidence for maintaining 
the 50 percent rating, though the Veteran is not entitled to 
a higher rating.

In support of his claim, the Veteran says he has difficulty 
understanding speech in the presence of background noise.  
Even as a layman, he is competent to attest that he has 
difficulty hearing conversational speech in this type of 
environment, because this is capable of lay observation.  
See Savage v. Gober, 10 Vet. App. 488, 496 (1997) 
(lay persons are competent to provide evidence of observable 
events).  See also 38 C.F.R. § 3.159(a)(2); Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and 
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  See, too, 
Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing 
between competency ("a legal concept determining whether 
testimony may be heard and considered") and credibility ("a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted")).

This lay testimony, however, is insufficient to establish the 
level of the Veteran's hearing loss disability according to 
the established standards set forth in §§ 4.85 and 4.86.  As 
explained, according to the holding in Lendenmann, there is a 
mechanical, i.e., nondiscretionary application of the results 
of his several hearing tests to the specific rating 
requirements contained in §§ 4.85 and 4.86.  Therefore, since 
the preponderance of the evidence is against his claim, the 
doctrine of reasonable doubt is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

Hence, a 50 percent rating represents the maximum level of 
disability attributable to the Veteran's bilateral hearing 
loss since one year prior to filing his current claim for a 
higher rating.  So the Board may not "stage" his rating 
under Hart.  See also 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2).

III.  Whether the Veteran is Entitled to a TDIU

The Veteran may be awarded a TDIU upon a showing that he is 
unable to secure or follow a substantially gainful occupation 
due solely to impairment resulting from his service-connected 
disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16, 4.26.  Consideration may be given to his level 
of education, special training, and previous work experience 
in making this determination, but not to his age or the 
impairment caused by any nonservice-connected conditions.  
See 38 C.F.R. §§ 3.341, 4.16, 4.19.  See also Ferraro v. 
Derwinski, 1 Vet. App. 326, 331-332 (1991).



A TDIU may be assigned where the schedular rating is less 
than total when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. § 4.16(a).  Disabilities 
resulting from a common etiology or from a single accident 
are considered one disability.  Id.  In addition, 
disabilities of one or both upper extremities, or one or both 
lower extremities, including the bilateral factor, 
are considered one disability under this section.  Id.

While the regulations do not provide a definition of 
"substantially gainful employment," VA Adjudication Procedure 
Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the 
term as "that which is ordinarily followed by the nondisabled 
to earn their livelihood with earnings common to the 
particular occupation in the community where the veteran 
resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), 
the court defined "substantially gainful employment" as an 
occupation that provides an annual income that exceeds the 
poverty threshold for one person, irrespective of the number 
of hours or days that the veteran actually works and without 
regard to the veteran's earned annual income...."

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court 
also discussed the meaning of "substantially gainful 
employment."  And in this context, the Court noted the 
following standard announced by the United States Federal 
Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 
442 (8th Cir. 1975):

It is clear that the claimant need not be 
a total 'basket case' before the courts 
find that there is an inability to engage 
in substantial gainful activity.  The 
question must be looked at in a practical 
manner, and mere theoretical ability to 
engage in substantial gainful employment 
is not a sufficient basis to deny 
benefits.  The test is whether a 
particular job is realistically within 
the physical and mental capabilities of 
the claimant.
See, too, Friscia v. Brown, 7 Vet. App. 294, 297 (1994), 
indicating the Board may not reject a claim for a TDIU 
without producing evidence, as distinguished from mere 
conjecture, that the Veteran is capable of obtaining and 
maintaining substantially gainful employment.

A Veteran may be considered as unemployable upon termination 
of employment that was provided on account of disability or 
in which special consideration was given on account of the 
same, when it is satisfactorily shown that he or she is 
unable to secure further employment.  38 C.F.R. § 4.18.  
"Marginal employment," for example, as a self-employed worker 
or at odd jobs or while employed at less than half of the 
usual remuneration, shall not be considered "substantially 
gainful employment."  See Moore (Robert) v. Derwinski, 1 
Vet. App. 356, 358 (1991).

It is the established policy of VA that all Veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disability shall be 
rated totally disabled.  So even if the Veteran does not meet 
the threshold minimum percentage standards set forth in 
§ 4.16(a), he may establish his entitlement to a TDIU on an 
extra-schedular basis.  38 C.F.R. § 4.16(b).  See also 38 
C.F.R. § 3.321(b)(1).

Analysis

The Veteran's bilateral hearing loss is his sole service-
connected disability, rated as 50-percent disabling.  Hence, 
he does not satisfy the threshold minimum percentage 
requirements for consideration of a TDIU under 38 C.F.R. § 
4.16(a).  Consequently, the only possible way he may obtain 
this benefit is on an extra-schedular basis, under the 
provisions of 38 C.F.R. § 4.16(b).  See, too, 38 C.F.R. 
§ 3.321(b)(1), requiring referral of the case to the Under 
Secretary for Benefits or to the Director of Compensation and 
Pension Service when there are exceptional factors or 
circumstances that take the case outside the norm.



An exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate 
the severity and symptomatology of the Veteran's service-
connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 
(2008).

Here, however, although the Veteran's service-connected 
bilateral hearing loss is significantly disabling and, as 
such, limits his occupational opportunities, it is not shown 
to be so severe that he is unable to obtain and retain a 
substantially gainful occupation, the legal standard for 
granting a TDIU.  38 C.F.R. §§ 3.341, 4.16, 4.19.

The degree of impairment in occupational functioning that is 
generally deemed indicative of unemployability consists of a 
showing that the Veteran is indeed "[in]capable of performing 
the physical and mental acts required by employment," and is 
not based solely on whether he is unemployed or has 
difficulty obtaining employment.  See Van Hoose v. Brown, 4 
Vet. App. 361 (1993).

The Veteran worked as an accountant for 40 years, a 
profession requiring licensing and a definite aptitude in 
mathematical computations, etc.  He says his service-
connected bilateral hearing loss got so bad that it 
effectively prevented him from interacting with his clients, 
so he essentially was forced to retire.

While the Veteran has certainly indicated in various lay 
statements and during his Travel Board hearing in July 2008 
that he retired from his job as a self-employed accountant 
due to his inability to hear and understand his clients, this 
disability does not prevent him from performing other 
functions of his job as an accountant or other types of work 
that is also substantially gainful.  That is to say, there is 
no indication that he has the degree of impairment in 
occupational functioning from his bilateral hearing loss that 
would render him incapable of performing the physical and 
mental acts required by employment (other than being 
sometimes unable to hear and understand clients).  It stands 
to reason that all forms of accounting do not necessarily 
involve or require this level of personal participation and 
interaction, thereby lessening the significance of his 
bilateral hearing loss disability.  


He does not allege, and the evidence does not otherwise 
suggest, that he is incapable of performing, for example, the 
mathematical computations that are necessary and intrinsic to 
this profession or any similar type job that is equally 
substantially gainful.  So while he clearly has some physical 
limitations due to his service-connected bilateral hearing 
loss - as evidenced by the 50 percent rating for this 
disability, generally, the degrees of disability specified in 
the Rating Schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  See 38 C.F.R. § 4.1.  Indeed, as the Court 
reiterated in Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993), the disability rating, itself, is recognition that 
industrial capabilities are impaired.

So, in summary, for the reasons and bases discussed, the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim for a TDIU, in turn meaning there is no 
reasonable doubt to resolve in his favor, and this claim must 
be denied.  38 C.F.R. § 4.3.


ORDER

The claim for a rating higher than 50 percent for the 
bilateral hearing loss is denied.

The claim for a TDIU also is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


